United States Court of Appeals
                      For the First Circuit

No. 13-2272

                          MICHAEL DUNN,

                      Plaintiff, Appellant,

                                v.

                  TRUSTEES OF BOSTON UNIVERSITY,

                      Defendants, Appellees.



                           ERRATA SHEET


     The opinion of this Court issued on July 30, 2014 is corrected
as follows:


     On page 25, footnote 7, line 2, replace "to small to read"
with "too small to read"